AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                              Page I of I



                                    UNITED STATES DISTRICT CO                                        MAR 0 4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America
                                     v.

                      Abraham Jimenez-Neri                                  Case Number: 3:19-mj-21052

                                                                            Jeremy D Warren
                                                                            Defendant's Attorney


REGISTRATION NO. 83606298
THE DEFENDANT:
 ISJ pleaded guilty to count(s) _l_of_C_om--'-pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                 Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                       1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

 ISi Assessment: $10 WAIVED ISJ Fine: WAIVED
 ISJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, March 1, 2019
                                                                         Date of Imposition of Sentence

                '/
Received     _,,,:,::'.:/,!:::::.======-
             olefsM                                                      HONORABLE LINDA LOPEZ
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                       3:19-mj-21052
